Exhibit 10.1
 
 
TERM LOAN AGREEMENT
 
between
 
WOUND MANAGEMENT TECHNOLOGIES, INC.,
 
WOUND CARE INNOVATIONS, LLC,
 
RESORBABLE ORTHOPEDIC PRODUCTS, LLC
 
BIOPHARMA MANAGEMENT TECHNOLOGIES, INC.,
 
as “Borrowers” and
 
THE JAMES W. STUCKERT REVOCABLE TRUST
 
and
 
THE S. ODEN HOWELL REVOCABLE TRUST,
 
as “Lenders”
 
Dated as of June 15, 2015
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I.
 
DEFINITIONS; CONSTRUCTION
1
   
Section 1.1 Definitions
1
Section 1.2 Terms Generally
4
   
ARTICLE II.
 
AMOUNT AND TERMS OF THE TERM LOAN
5
   
Section 2.1 Term Loan and Notes
5
Section 2.2 Taxes
5
Section 2.3 UCC Search
5
 
ARTICLE III.
CLOSING DELIVERIES
6
   
Section 3.1 Closing Deliveries
6
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BORROWERS
6
   
Section 4.1 Existence; Power
6
Section 4.2 Organizational Power; Authorization
6
Section 4.3 Governmental Approvals; No Conflicts
7
Section 4.4 Financial Statements and Reports
7
Section 4.5 Litigation Matters
7
Section 4.6 Compliance with Laws and Agreements
7
Section 4.7 Taxes
7
Section 4.8 Disclosure
7
Section 4.9 Subsidiaries
7
Section 4.10 Ownership of Property
8
Section 4.11 Solvency
8
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF LENDERS
8
   
Section 5.1 Execution and Delivery
8
Section 5.2 Governmental Approvals; No Conflicts
8
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
8

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.1 Reports, Financial Statements and Other Information
8
Section 6.2 Notices of Material Events
8
Section 6.3 Existence; Conduct of Business
9
Section 6.4 Compliance with Laws, Etc.
9
Section 6.5 Payment of Obligations.
9
Section 6.6 Books and Records
9
Section 6.7 Visitation, Inspection, Etc.
9
Section 6.8 Maintenance of Properties; Insurance
9
Section 6.9 Use of Proceeds; Election of Director; Preemptive Rights
9
 
ARTICLE VII.
NEGATIVE COVENANTS
10
   
Section 7.1 Indebtedness
10
Section 7.2 Negative Pledge
10
Section 7.3 Fundamental Changes
11
Section 7.4 Restricted Payments
11
Section 7.5 Restrictive Agreements
11
Section 7.6 Accounting Changes
11
Section 7.7 Transactions with Affiliates
11
 
ARTICLE VIII.
EVENTS OF DEFAULT
12
   
Section 8.1 Events of Default
12
 
ARTICLE IX.
MISCELLANEOUS
13
   
Section 9.1 Notices
13
Section 9.2 Waiver; Amendments
14
Section 9.3 Expenses; Indemnification
15
Section 9.4 Successors and Assigns
15
Section 9.5 Governing Law; Jurisdiction; Consent to Service of Process
15
Section 9.6 Waiver of Jury Trial
15
Section 9.7 Counterparts; Integration
16
Section 9.8 Survival
16
Section 9.9 Severability
16

 
Exhibits


Exhibit A                      -           Form of Senior Secured Convertible
Promissory Note
Exhibit B                      -           Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
TERM LOAN AGREEMENT
 
This Term Loan Agreement (this “Agreement”) is made and entered into as of June
15, 2015, by and between Wound Management Technologies, Inc., a Texas
corporation (“WTI”), Wound Care Innovations, LLC, a Nevada limited liability
company (“WCI”), Resorbable Orthopedic Products, LLC, a Texas limited liability
company (“ROP”), BioPharma Management Technologies, Inc., a Texas corporation
(“BMT”), and The James W. Stuckert Revocable Trust (“Stuckert”), and The S. Oden
Howell Revocable Trust (“Howell,” and together with Stuckert, each a “Lender”
and together, the “Lenders”). WTI, WCI, ROP and BMI are sometimes each referred
to herein as a “Borrower”, and collectively, as the “Borrowers”. Borrowers and
Lenders are sometimes each referred to herein as a “Party”, and collectively, as
the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, Borrowers have requested Lenders, and Lenders have agreed, subject to
the terms and conditions of this Agreement, to make loans to Borrowers in the
original aggregate principal amount of One Million Two Hundred Thousand Dollars
($1,200,000);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties agree as follows:
 
ARTICLE I.
DEFINITIONS; CONSTRUCTION
 
Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.
 
“Assets of the Borrowers” shall mean (a) all of the tangible and intangible
assets of Borrowers, including but not limited to cash, accounts receivable,
inventory, copyrights, trademarks, tradenames, patents, contract rights and
customer lists and (b) all Proceeds derived from the foregoing assets.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Louisville, Kentucky are authorized or required by law
to close.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement or (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement.
 
“Closing” shall mean the closing of the transactions contemplated under this
Agreement.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
 
1

--------------------------------------------------------------------------------

 
“Collateral” shall mean all of the Assets of the Borrowers.
 
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Disclosure Schedule” shall mean a Disclosure Schedule to be delivered by
Borrowers to Lenders at the Closing.
 
“Event of Default” shall have the meaning provided in Article VIII herein.
 
“Exchange Act” means Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis and subject to the terms of Section 1.2 hereof.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business), (iv)
all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all guarantees by such Person of
Indebtedness of others, and (viii) all Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Agreement, the Uniform Commercial Code Financing Statements, and any
and all other instruments, agreements, documents and writings executed and
delivered at the Closing in connection with any of the foregoing.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets or liabilities of Borrowers, taken as a
whole, (ii) the ability of Borrowers to perform their payment obligations under
the Loan Documents, (iii) the rights and remedies of Lenders under the Loan
Documents or (iv) the legality, validity or enforceability of the Loan
Documents.
 
 
2

--------------------------------------------------------------------------------

 
“Maturity Date” shall have the meaning set forth in the Notes.
 
“Note” shall mean those certain Senior Secured Convertible Promissory Notes, of
even date herewith, issued by Borrowers to Lenders, and in substantially the
form of Exhibit A attached hereto.
 
“Obligations” shall mean all amounts owed by Borrowers to Lenders under the
Notes.
 
“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to or in connection with,
any Loan Document.
 
“Permitted Encumbrances” shall mean
 
(i) Liens imposed by law for taxes and other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained in accordance
with GAAP;
 
(ii) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law or contract created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
 
(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any  monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower;
 
(vii) encumbrances, assignments and other Liens incurred under contractual
arrangements entered into in the ordinary course of business and not entered
into for the purpose of securing  Indebtedness;
 
 
3

--------------------------------------------------------------------------------

 
(viii) capital leases not prohibited by this Agreement; and
 
(ix) Liens arising from filings of UCC financing statements relating to leases
that are not prohibited by this Agreement.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Proceeds” means rights arising out of the Collateral and whatever is acquired,
received, collected or distributed on account of the Collateral or on the sale,
lease, license, holding, exchange, collection, liquidation or other disposition
of the Collateral.
 
“Reports” shall mean the quarterly, annual and other reports required to be
filed by the Borrower with the SEC in accordance with the Exchange Act.
 
“Responsible Officer” shall mean any of the President, Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, Treasurer or a Vice President
of any Borrower or such other representative of the Borrowers as may be
designated in writing by any one of the foregoing and reasonably acceptable to
Lenders; and, with respect to the financial covenants only, the Chief Financial
Officer or Treasurer of such Borrower.
 
“SEC” means the Securities and Exchange Commission.
 
“Security Agreement” shall mean that certain Security Agreement, of even date
herewith, by and among the Parties, and in substantially the form of Exhibit A
attached hereto.
 
“Subordinated Indebtedness” shall mean Indebtedness which is subordinate in
rights to payment and collection to the obligations of Borrowers under the
Notes.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or
assessed;  provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office is
located or in which that Person is deemed to be doing business (other than a
jurisdiction in which such Person is treated as doing business as a result of
its entering into any Loan Document or its participation in the transactions
governed thereby) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that
Person.
 
“Term Loan” shall mean the loans evidenced by the Notes.
 
“UCC” means the Uniform Commercial Code of the State of Texas or any successor
statute or, when the laws of another jurisdiction governs the method or manner
of the creation of any security interest in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of that jurisdiction.
 
Section 1.2 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
the words “hereof”, “herein” and “hereunder” and words of similar import shall
be construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Lenders’ principal
office, unless otherwise indicated.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE II.
 
AMOUNT AND TERMS OF THE TERM LOAN
 
Section 2.1 Term Loan and Notes.  Subject to the terms and conditions set forth
herein, Lenders agree to make on the Closing Date the Term Loan to Borrowers in
the original aggregate principal amount of One Million Two Hundred Thousand
Dollars ($1,200,000) (the “Loan Amount”), pursuant to the terms and conditions
of the Notes, which Loan Amount shall be made by wire transfer of immediately
available funds to an account identified by Borrowers in writing prior to the
Closing.
 
Section 2.2 Taxes.
 
(a) All sums payable by Borrowers hereunder and under the other Loan Documents
will (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax imposed,
levied,  collected, withheld or assessed by or within the United States of
America or any political subdivision in or of the United States of America or
any other jurisdiction from, through or to which a payment is made by or on
behalf of Borrowers, or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.
 
(b) Borrowers shall jointly and severally indemnify Lenders, within ten (10)
days after written demand therefor (which notice shall include, in reasonable
detail, the basis and calculation of such Taxes), for the full amount of any
Taxes paid or incurred by Lenders, relating to, arising out of, or in connection
with any Loan Document or any payment or transaction contemplated hereby or
thereby, excluding any income taxes. Such indemnification shall be made on an
after-Tax basis, such that after all required deductions and payments of all
Taxes, Lenders receive and retain an amount equal to the sum each would have
received and retained had it not paid or incurred or been subject to such Taxes.
 
Section 2.3 UCC Search. Prior to the Closing, Lenders shall have conducted and
received the results of a Lien search (including a search as to tax matters)
made against the Borrowers under the Uniform Commercial Code (or applicable
judicial docket) as in effect in their respective states of organization,
indicating, among other things, that the Assets of the Borrowers are free
and  clear of any Lien, except for Permitted Liens, and except for liens on
Indebtedness which will be paid-off at the Closing.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE III.
 
CLOSING DELIVERIES
 
Section 3.1 Closing Deliveries.  At the Closing, the Parties shall do the
following:
 
(a) Borrowers shall:
 
(i) Execute and deliver to Lenders the Notes;
 
(ii) Deliver to Lenders the Disclosure Schedule;
 
(iii) Each execute and deliver to Lenders a certificate of the Secretary or
Assistant Secretary, or other authorized signatories (as the case may be) of
such Borrower, attaching and certifying copies of its articles of organization,
bylaws and/or company agreement, as applicable and of the resolutions of its
board of directors or board of managers, as applicable, authorizing the
execution, delivery and performance of the Loan Documents to which such Borrower
is a party and certifying the name, title and true signature of each officer of
such Borrower authorized to execute the Loan Documents to which such Person is a
party;
 
(iv) Deliver to Lenders a certificate of good standing from the Secretary of
State of the jurisdiction of formation of each Borrower;
 
(v) Execute and deliver to Lenders the Security Agreement; and
 
(vi) Deliver to Lenders all UCC filings and recordations incident to the Loans
as prepared by Lenders and delivered to Borrowers at the Closing.
 
(b) Lenders shall:
 
(i) Deliver to Borrowers the Loan Amount by wire transfer of immediately
available funds to an account identified by Borrowers in writing prior to the
Closing; and
 
(ii) Execute and deliver to Borrowers the Security Agreement.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF BORROWERS
 
Each Borrower, jointly, and not severally, represents and warrants to Lenders as
of the Closing Date as follows:
 
Section 4.1 Existence; Power.  Such Borrower (i) is duly organized, validly
existing and in good standing as an entity under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and is duly qualified to do business, and is in good
standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 4.2 Organizational Power; Authorization.  The execution, delivery and
performance by such Borrower of each of the Loan Documents to which such
Borrower is a party are within such Borrower’s powers and have been duly
authorized by all necessary action by such Borrower. The Loan Documents to which
such Borrower is a party have been duly executed and delivered by such Borrower
and constitute valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar  laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
 
6

--------------------------------------------------------------------------------

 
Section 4.3 Governmental Approvals; No Conflicts.  The execution, delivery and
performance by such Borrower of the Loan Documents to which it is a party (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, (b) will not violate any applicable law
or regulation or the governance documents of such Borrower and (c) will not
result in the creation or imposition of any Lien on any asset of such Borrower,
other than pursuant to the Loan Documents.
 
Section 4.4 Financial Statements and Reports.  Since September 30, 2012, WTI has
timely filed with the SEC all Reports required to be filed by WTI under the
Exchange Act.
 
Section 4.5 Litigation Matters.  Except as set forth on Schedule 4.5 of the
Disclosure Schedule, no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against, or, to the knowledge
of the such Borrower, threatened against or affecting such Borrower (i) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of any Loan Document, other than any such litigation,
investigation or proceeding that could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
Section 4.6 Compliance with Laws and Agreements.  Such Borrower is in compliance
with (a) all applicable laws (and all rules, regulations (including without
limitation all banking regulations) and orders of any Governmental Authority,
and (b) all indentures, agreements or other instruments binding upon it or its
properties, in each case except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.7 Taxes.  Such Borrower has timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed and has paid all taxes shown to be due and payable on such returns
or on any assessments made against it or its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority, except (i) to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which such
Borrower has set aside on its books adequate reserves.
 
Section 4.8 Disclosure.  To the knowledge of such Borrower, none of the Reports,
financial statements, certificates or other information (other than third-party
diligence reports as to which such Borrower makes no representations or
warranties) furnished by or on behalf of such Borrower to Lenders in connection
with the negotiation of the Loan Documents or delivered under the Loan Documents
(as modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading.
 
Section 4.9 Subsidiaries.  The only subsidiaries of WTI are WCI, ROP and BMT.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.10 Ownership of Property.  Such Borrower (a) has valid fee title to,
or valid leasehold interests in, its real property and has good and valid title
to all of its respective material personal properties and assets, of any nature
whatsoever which are reflected as owned by such Borrower in the financial
statements as filed in the WTI’s Reports filed with the SEC since September 30,
2012, except for assets sold, transferred or otherwise disposed of since such
date in the ordinary course of business, in each  case except for such defects
in title as could not, individually or in the aggregate, have a Material Adverse
Effect.
 
Section 4.11 Solvency.  As of the Closing Date and after giving effect to the
Term Loan made hereunder, Borrowers, taken as a whole, will be solvent.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES OF LENDERS
 
Each Lender, severally and not jointly, represents and warrants to Borrowers as
of the Closing Date as follows:
 
Section 5.1 Execution and Delivery.  The Loan Documents to which such Lender is
a party have been duly executed and delivered by it and constitute valid and
binding obligations of such Lender, enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
Section 5.2 Governmental Approvals; No Conflicts.  The execution, delivery and
performance by such Lender of the Loan Documents to which it is a party (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, (b) will not violate any applicable law
or regulation and (c) will not result in the creation or imposition of any Lien
on any asset of such Lender.
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
Borrowers covenant and agree that so long as any Obligation remains unpaid or
outstanding:
 
Section 6.1 Reports, Financial Statements and Other Information.  Borrowers will
deliver to Lenders copies of the Reports as filed by WTI with the SEC;
 
Section 6.2 Notices of Material Events.  Borrowers will furnish to Lenders
prompt written notice of the following:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of
Borrowers, affecting Borrowers which, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
 
(c) any investigation of any Borrower by any regulatory authority having
jurisdiction over such Borrower; and
 
 
8

--------------------------------------------------------------------------------

 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the material details of the
event or development requiring such notice.
 
Section 6.3 Existence; Conduct of Business.  Each Borrower will do or cause to
be done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto except where the failure to take any such action could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 6.4 Compliance with Laws, Etc.
 
  Each Borrower will comply with all laws, rules, regulations and requirements
of any Governmental Authority applicable to its properties, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
 
Section 6.5 Payment of Obligations.
 
 Each Borrower will pay and discharge at or before maturity, all of its material
obligations and liabilities (including without limitation all tax liabilities
and claims that would result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 6.6 Books and Records.  Each Borrower will keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the annual consolidated financial statements of
Borrowers in conformity with GAAP on an annual basis.
 
Section 6.7 Visitation, Inspection, Etc.
 
  Each Borrower will permit any representative of Lenders to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as Lenders may reasonably request after
reasonable prior notice to the Borrower. Lenders shall be solely responsible for
all costs and expenses related to any visit or inspection.
 
Section 6.8 Maintenance of Properties; Insurance.  Such Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear except where the failure to
do so, either  individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain
with  financially sound and reputable insurance companies, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.
 
Section 6.9 Use of Proceeds; Election of Director; Preemptive Rights.  Borrowers
shall use a portion of the proceeds of the Term Loan to pay, satisfy and
discharge in full all indebtedness, liabilities or other obligations of the
Borrowers arising under (i) that certain Term Loan Agreement with Brookhaven
Medical, Inc. (“BMI”) dated October 10, 2013 (the “First Loan Agreement”)
pursuant to which BMI made a loan to the Borrowers in the amount of $1,000,000
under a Senior Secured Convertible Promissory Note (as amended, the “First BMI
Note”) and (ii) that certain Drawdown Loan Agreement with BMI dated October 15,
2013 (the “Second Loan Agreement”) pursuant to which BMI made a drawdown loan to
the Borrowers in the amount of up to $2,000,000 under a Secured Convertible
Drawdown Promissory Note (as amended, the “Second BMI Note”).  John Feltman
shall resign from the Board of Directors of WTI and each other Borrower (as
applicable) effective immediately upon such payment to BMI and S. Oden Howell
shall be elected to the Board of Directors of WTI and each other Borrower (as
applicable) effective immediately thereafter to fill the vacancy resulting from
the resignation of Mr. Feltman. For so long as the Notes remain outstanding (or
if the Notes are converted into shares of capital stock of WTI, not less than
fifty percent (50%) of the shares issued upon such conversion of the Notes
remain outstanding), the Lenders shall be entitled at all times (i) to designate
one (1) director of the Board of Directors of WTI and each other Borrower (as
applicable), who shall be nominated by the Board of Directors of WTI for
election by the shareholders, and (ii) to purchase up to the Lenders’ pro-rata
amount (calculated as if the Notes had been converted into shares of capital
stock of WTI in accordance with the terms thereof) of each equity, convertible
securities or debt financing of WTI.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE VII.
 
NEGATIVE COVENANTS
 
Borrower covenants and agrees that so long as any Obligation remains unpaid or
outstanding:
 
Section 7.1 Indebtedness.  Borrower will not create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a) Indebtedness created pursuant to the Loan Documents;
 
(b) Indebtedness incurred from Persons other than Lenders, which is either: (i)
unsecured; (ii) Subordinated Indebtedness; (iii) for working capital secured by
the Assets of the Borrowers, which security interest is pari passu with the
security interest of Lenders; or (iv) Indebtedness which is incurred for
purposes of purchasing inventory and is secured solely by the inventory so
purchased with such Indebtedness.
 
(c) Indebtedness existing on the date hereof and set forth on Schedule 7.1 of
the Disclosure Schedule, and extensions, renewals and replacements of any such
Indebtedness;
 
(d) Indebtedness arising from judgments or orders in circumstances not
constituting an Event of Default;
 
(e) Capital Lease Obligations (except for office space and equipment) incurred
in the ordinary course of business in an aggregate principal amount not to
exceed $50,000 at any time outstanding; and
 
(f) Indebtedness consisting of the financing of insurance premiums incurred in
the ordinary course of business.
 
Section 7.2 Negative Pledge.  Borrowers will not create, incur, assume or suffer
to exist any Lien on any of their assets or property now owned or hereafter
acquired, except:
 
 
10

--------------------------------------------------------------------------------

 
(a) Liens created in favor of the Lenders pursuant to the Loan Documents;
 
(b) Permitted Encumbrances;
 
(c) Liens on Indebtedness permitted under Section 7.1(b) above; and
 
(d) extensions, renewals, or replacements of any Lien referred to in subparts
(a), (b) and (c) of this Section.
 
Section 7.3 Fundamental Changes.
 
(a) So long as the Obligations are outstanding, Borrowers will not merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of
their assets (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve, unless the Obligations will be paid in full pursuant to
such transaction.
 
(b) So long as the Term Loan is outstanding, Borrowers will not engage to any
material extent in any business other than businesses of the type conducted by
Borrowers on the date hereof and businesses reasonably related thereto and any
types of businesses that are expressly permitted by any Governmental Authority
having jurisdiction over Borrowers.
 
Section 7.4 Restricted Payments.  Borrowers will not declare or make, or agree
to pay or make, directly or indirectly, any dividend on any class of their stock
(other than shares of additional common or preferred stock of the Company, and
other than dividends paid to WTI by its subsidiaries), or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated or pari passu to the Obligations of
Borrowers or any options, warrants, or other rights to purchase such common
stock or such Indebtedness, whether now or hereafter outstanding.
 
Section 7.5 Restrictive Agreements.  Other than as set forth in Section 7.1(b),
Borrowers will not enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon the ability of Borrowers to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired to the Lenders.
 
Section 7.6 Accounting Changes.  Borrowers will not make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of Borrowers.
 
Section 7.7 Transactions with Affiliates.  Borrowers will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, except (a) at prices and on terms
and conditions not less favorable to the Borrower than could be obtained on an
arm’s- length basis from unrelated third parties, (b) payments permitted under
this Agreement, (c) equity issuances not prohibited by this Agreement, (e) debt
issuances not prohibited by this Agreement, (f) employment and severance
arrangements with officers and employees incurred in the ordinary course of
business, (g) payments of salaries and benefits to their officers consistent
with past practices, and (h) payment of expenses of directors incurred in the
performance of their duties, and entering into indemnification and similar
arrangements for directors and officers in the ordinary course of business
together with payments made under such arrangements.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE VIII.
 
EVENTS OF DEFAULT
 
Section 8.1 Events of Default.  If any of the following events (each, an “Event
of Default”) shall occur, and such event is not cured within ten (10) after
receipt by Borrowers of written notice from Lenders specifying in reasonable
detail the facts of such Event of Default (except as set forth herein):
 
(a) Borrowers shall fail to pay the principal or interest of the Term Loan at
Maturity;
 
(b) any representation or warranty of Borrowers set forth in this Agreement
shall prove to be incorrect in any material respect when made, and such breach
has resulted in, or reasonably could be expected result in, a Material Adverse
Effect;
 
(c) Borrowers shall fail to observe or perform any material covenant or
agreement contained (i) in the Loan Document (after taking into consideration
any applicable grace periods) and such failure shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to Borrowers
by Lenders;
 
(d) Borrowers shall fail to pay any Indebtedness in the principal amount
outstanding of $50,000 or more (when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to such Indebtedness and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness (without regard to whether
such holders or other Person shall have exercised or waived their right to do
so); or any such Indebtedness shall be declared to be due and payable, or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made,
in  each case prior to the stated maturity thereof;
 
(e) Borrowers shall (i) commence a voluntary case or other proceeding or file
any petition seeking  liquidation, reorganization or other relief under any
federal or state bankruptcy, insolvency, controlled management, voluntary
arrangement with creditors, suspension of payments or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator, of it or any substantial part of its property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (i) of this Section,
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for any Borrower or for a substantial part
of the assets of any Borrower, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors; or (vi) the board of directors,
or board of managers, as applicable, of any Borrower shall adopt any regulation
or otherwise authorize any action to approve any of the foregoing;
 
(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, bankruptcy, insolvency
or other relief in respect of any Borrower or its debts, or any substantial part
of its assets, under any federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for any Borrower or for
a substantial part of its assets, and in the case of or (ii), such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
 
12

--------------------------------------------------------------------------------

 
(g) any Borrower shall admit in writing its inability to pay, or shall fail to
pay, its debts as they become due;
 
(h) any judgment or order for the payment of money for an uninsured amount in
excess of $100,000 in the aggregate shall be rendered against any Borrower and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(i) any non-monetary judgment or order shall be rendered against any Borrower
that could reasonably be expected to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (e) or (f) of this Section) and at any time thereafter
during the continuance of such event, Lenders may, by written notice to
Borrowers, take any or all of the following actions, at the same or different
times: (i) declare the Obligations to be, whereupon the same shall become, due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by Borrowers; and (ii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (e) or (f) of this Section shall occur, the principal
of the Term Loan then outstanding, together with accrued but unpaid interest
thereon, and all fees, and all other Obligations shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.
 
ARTICLE IX.
MISCELLANEOUS
 
Section 9.1 Notices .  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
To any Borrower:                                                  c/o Wound
Management Technologies, Inc.
16633 Dallas Parkway, Suite 250
Addison, Texas 75001
Attention: Chief Executive Officer
 
with a copy to:                                                      Richard F.
Dahlson, Esq.
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202
 
To Lenders:                                                           The James
W. Stuckert Revocable Trust
                c/o James W. Stuckert, Trustee
7308 Shadwell Lane
Prospect, Kentucky  40059
 
 
13

--------------------------------------------------------------------------------

 
The S. Oden Howell Revocable Trust
c/o S. Oden Howell, Trustee
6800 Shadwell Place
Prospect, Kentucky  40059
 
With a copy to:
 
Wyatt, Tarrant & Combs, LLP
Attention: Franklin K. Jelsma, Esq.
500 West Jefferson Street, Suite 2800
Louisville, Kentucky 40202
Fax: (502) 589-0309
 
Any party hereto may change its address, telecopy number or email for notices
and other communications hereunder by notice to the other parties hereto. All
such notices and other communications shall, when transmitted by overnight
delivery, or faxed, be effective when delivered for overnight (next-day)
delivery, or transmitted in legible form by facsimile machine, respectively, or
if mailed, upon the third Business Day after the date deposited into the mails
or if delivered, upon delivery.
 
Section 9.2 Waiver; Amendments.
 
(a) No failure or delay by any Party in exercising any right or power hereunder
or under any other Loan Document, and no course of dealing between the Parties,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies provided by law. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Partyy therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.
 
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by any Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by all of the
Parties and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
Section 9.3 Expenses; Indemnification.
 
(a) Upon the occurrence and continuation of an Event of Default, Borrowers shall
pay all reasonable out-of- pocket costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of outside
counsel)  incurred by Lenders in connection with the enforcement or protection
of their rights in connection with this Agreement, including their rights under
this Section, or in connection with the Term Loan, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Term Loan.
 
 
14

--------------------------------------------------------------------------------

 
(b) Borrowers shall jointly and severally indemnify Lenders and each officer,
director, employee, agent and advisor of Lenders (each, an “Indemnitee”)
against, and hold each of them harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the fees, charges
and disbursements of one counsel for the Indemnitees, which may be incurred by
any Indemnitee, or asserted against any Indemnitee by Borrowers or any third
Person, arising out of, in connection with or as a result of the breach by
Borrowers of any representations, warranties or covenants contained herein or in
the other Loan Documents.
 
(c) The Borrower shall pay, and hold the Lenders harmless from and against, any
and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
(d) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 9.4 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns, except that
Borrowers may not assign or transfer any of their rights hereunder without the
prior written consent of Lenders (and any attempted assignment or transfer by
Borrowers without such consent shall be null and void).
 
(b) Lenders may at any time assign to one or more assignees all or a portion of
their rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Term Loan at the time owing to them);
provided, that any such assignment shall be null and void without Borrowers’
prior written consent (which consent shall not be unreasonably withheld or
delayed), except for an assignment to an Affiliate of Lenders or during the
occurrence and continuation of an Event of Default.
 
Section 9.5 Governing Law; Jurisdiction; Consent to Service of Process.  This
Agreement and the other Loan Documents shall be construed in accordance with and
be governed by the laws of the Commonwealth of Kentucky (without giving effect
to the conflict of law principles thereof), except to the extent the Lien is
governed by the UCC of Texas or another state.
 
Section 9.6 Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.7 Counterparts; Integration.  This Agreement may be executed by one or
more of the Parties on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement and the other Loan
Documents constitute the entire agreement among the Parties regarding the
subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, among the Parties hereto and thereto regarding
such subject matters.
 
 
15

--------------------------------------------------------------------------------

 
Section 9.8 Survival.  All covenants, agreements, representations and warranties
made by the Parties herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other Parties and shall survive the execution
and delivery of this Agreement and the making of the Term Loan, regardless of
any investigation made by any such other Party or on its behalf and
notwithstanding that Lenders may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on the Term Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid. The provisions of
Section 9.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Term
Loan or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Term Loan.
 
Section 9.9 Severability.  Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
[Signatures on the following page.]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Term Loan Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
“Borrowers”
 
WOUND MANAGEMENT TECHNOLOGIES, INC.
 
By: /s/Robert H. Lutz,
Jr.                                                                
 
      Robert H. Lutz, Jr.
      Chief Executive Officer and President
 
WOUND CARE INNOVATIONS, LLC
 
By: /s/Robert H. Lutz,
Jr.                                                                
 
      Robert H. Lutz, Jr.,
      Chief Executive Officer
 
RESORBABLE ORTHOPEDIC PRODUCTS, LLC
 
By: /s/Robert H. Lutz,
Jr.                                                                
 
      Robert H. Lutz, Jr.
      President
 
BIOPHARMA MANAGEMENT TECHNOLOGIES, INC.
 
By: /s/Robert H. Lutz,
Jr.                                                                
 
      Robert H. Lutz, Jr.
      President
 
“Lenders”
 
THE JAMES W. STUCKERT REVOCABLE TRUST
 
By: /s/ James W. Stuckert,
Trustee                                                                
 
     James W. Stuckert, Trustee
 
THE S. ODEN HOWELL REVOCABLE TRUST
 
By: /s/ S. Oden Howell,
Trustee                                                                
 
       S. Oden Howell, Trustee
 


 
17

--------------------------------------------------------------------------------

 
EXHIBIT A
 


 
Form of Senior Secured Convertible Promissory Note
 


 
[See attached document]
 
 
18

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
Form of Security Agreement
 
[See attached document]
 
 
19

--------------------------------------------------------------------------------